           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 1 of 55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MORETON BINN and MARISOL F, LLC,
Derivatively on Behalf of Nominal Defendant,
XPRESSPA GROUP, INC. f/k/a FORM
HOLDINGS CORP.,
                                                        Civil Action No. 1:19-cv-06122(GHW)
                          Plaintiffs,
                                                        FIRST AMENDED VERIFIED
                    v.
                                                        SHAREHOLDER DERIVATIVE
BRUCE T. BERNSTEIN, RICHARD K. ABBE,                    COMPLAINT
ANDREW R. HEYER, SALVATORE
                                                        JURY TRIAL DEMANDED
GIARDINA, BRIAN DALY, ROCKMORE
INVESTMENT MASTER FUND, L.P., and B3D,
LLC,

                          Defendants,
                    and

XPRESSPA GROUP, INC. f/k/a FORM
HOLDINGS CORP.,

Nominal Defendant,


          Plaintiffs Moreton Binn and Marisol F, LLC (together with Mr. Binn, the “Plaintiffs”), by

their undersigned attorneys, bring this shareholder derivative action on behalf of nominal

defendant XpresSpa Group, Inc. f/k/a Form Holdings Corp. (“XpresSpa” or the “Company”)

alleging wrongdoing against certain current and/or now former members of the Company’s Board

of Directors, including Bruce T. Bernstein (“Bernstein”), Richard K. Abbe (“Abbe”), and

Salvatore Giardina (“Giardina”), Andrew R. Heyer (“Heyer”), and certain related individuals and

entities including Brian Daly (“Daly”), Rockmore Investment Master Fund, L.P. (“Rockmore”),

and B3D, LLC (“B3D”) (together with Daly and Rockmore, the “Rockmore Defendants”).

          Plaintiffs make these allegations upon personal knowledge as to their own actions and, as

to all other matters, on information and belief based upon the investigation of their undersigned


{00222124.6 / 4966.001}                           1
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 2 of 55



counsel which includes, among other things: (1) a review and analysis of the Company’s public

filings with the SEC; (2) a review of press releases, news articles, and other public statements and

reports issued by or concerning the Company; (3) a review of court records and regulatory

proceedings, including but not limited to, pleadings and other documents filed in various actions

involving the Company and the Defendants; and (4) a review of the affidavit of Professor John

Finnerty, attached hereto as Exhibit A. Certain facts at issue here, such as Defendants’ state of

mind while engaged in the alleged misconduct, and facts not available from sources other than the

Defendants, remain particularly within the possession and control of the Defendants, and,

therefore, are alleged here on information and belief.




{00222124.6 / 4966.001}                          2
                 Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 3 of 55



                                                           TABLE OF CONTENTS

I.          NATURE OF THE ACTION ................................................................................................. 5

II.         JURISDICTION AND VENUE ............................................................................................. 8

III. PARTIES ................................................................................................................................ 9

      A.           Plaintiffs .......................................................................................................................... 9

      B.           Individual Defendants ..................................................................................................... 9

      C.           The Company ................................................................................................................ 11

IV. FACTUAL BACKGROUND ............................................................................................... 12

      A.           Airport Terminal Concession Leases Are Scarce and Valuable Assets ....................... 12

      B.           Changes to Rules Governing Accounting For Long-Term Leases Were Announced in
                   February 2016 ............................................................................................................... 13

      C.           Installment of the Board of Directors on December 23, 2016 ...................................... 15

      D.           The Interested Directors................................................................................................ 15

      E.           The Deceptive Characterization of the Value of the Lease Portfolio as Goodwill....... 19

      F.           The Interested Directors’ Actions Artificially Depressed the Stock Price and Market
                   Capitalization of the Company ..................................................................................... 20

            i.    The 2017 Equity Offering .............................................................................................. 21

      ii.          The Convertible Notes .................................................................................................. 21

            iii. The Fraudulent Goodwill Impairment ........................................................................... 25

            iv. Efforts to Expropriate the Value of the Lease Portfolio by Engineering a Default of the
                Rockmore Note .............................................................................................................. 26

            v.    Amendments to the Convertible Notes; Insider Trading; Efforts to Convert the
                  Rockmore Note .............................................................................................................. 28

      G.           The Business Judgment Rule Does Not Apply to the Actions of the Interested
                   Directors........................................................................................................................ 32

V.          DUTIES OF THE INTERESTED DIRECTORS ................................................................. 35

      A.           Fiduciary Duties ............................................................................................................ 35



{00222124.6 / 4966.001}                                                       3
             Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 4 of 55



     B.        Control Access and Supervision ................................................................................... 37

     C.        Reasonable and Prudent Supervision ............................................................................ 38

VI. DEMAND FUTILITY .......................................................................................................... 39

VII. SECURITIES VIOLATIONS BY BERNSTEIN, GIARDINA, ABBE, AND DALY ........ 41

VIII.COUNT I Breach of Fiduciary Duty against Bernstein, Heyer, Giardina, and Abbe (until
      Abbe’s resignation from the Board of Directors in December 2018) ............................... 42

IX. COUNT II Breach of Fiduciary Duty against Bernstein, Heyer, and Giardina for 2019
     conduct .............................................................................................................................. 43

X.        COUNT III Corporate Waste against the Bernstein, Giardina, Heyer, and Abbe ............... 44

XI. COUNT IV Unjust Enrichment against Bernstein, Daly, Rockmore and B3D ................... 45

XII. COUNT V Faithless Servant Doctrine against Bernstein, Heyer, Giardina, and Abbe (for
      conduct alleged until his departure from the board in December 2018)........................... 46

XIII.COUNT VI Aiding and Abetting against Daly, Rockmore, and B3D................................. 46

XIV. COUNT VII Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated
     Thereunder against Bernstein, Heyer, Giardina, and Abbe (for conduct alleged until his
     departure from the board in December 2018) ................................................................... 47

XV. COUNT VIII Violation of § 20 of the Exchange Act against Bernstein, Abbe, and Daly . 50

XVI. PRAYER FOR RELIEF ................................................................................................... 52

XVII. JURY DEMAND .............................................................................................................. 52




{00222124.6 / 4966.001}                                               4
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 5 of 55



                                 I.   NATURE OF THE ACTION

          1.        This Action relates to flagrant, self-interested behavior in direct breach of the duties

owed to the shareholders of the public company, XpresSpa Group, Inc. f/k/a Form Holdings Corp.

(“XpresSpa” or the “Company”) and in contravention of federal securities laws.

          2.        Since December 23, 2016 through to the present (the “Relevant Period”), the

Interested Defendants (including Bernstein, Giardina, Heyer, and Abbe, until his resignation from

the board in December 2018) and the Rockmore Defendants have participated in a series of

transactions that lack any legitimate business purpose and have resulted in no material benefit for

the shareholders of the Company.

          3.        These transactions have caused significant harm to all other shareholders of the

Company, including Plaintiffs, because the transactions have caused massive dilution of Plaintiffs

and similarly situated shareholders, and thereby causing a substantial diminution of the market

value of the Company.

          4.        Specifically, as will be detailed below, directors Bernstein, Giardina, Heyer, and

Abbe (during his tenure as director) were motivated to act in the interest of the holders of a senior

secured credit facility (the “Rockmore Note”) instead of the interests of the shareholders. The

Rockmore Note holds as collateral a senior security interest in all of the Company’s assets,

including the Company’s valuable Wellness business segment, c omprising of an extensive

portfolio of long-term leases for its approximately 56 retail concession venues (the “Lease

Portfolio”) and the associated intellectual property, goodwill, and other operating assets associated

with that business segment (the “Wellness Business”).

          5.        The Rockmore Note was held by Rockmore and later by defendant B3D. Both

Rockmore and B3D are entities controlled by Bernstein (Chairman of the Company’s Board) until,




{00222124.6 / 4966.001}                                5
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 6 of 55



purportedly, on or about April 29, 2019, when Bernstein transferred control of B3D to an entity

controlled by Bernstein’s longstanding business partner, Daly. Daly and Abbe1 also held an interest

in the Rockmore Note. Because of the senior secured status of the Rockmore Note and its particular

features as described in detail in the attached Affidavit of Professor John Finnerty, Ph.D. (attached

hereto as Ex. A), the Bernstein, Giardina, Heyer, and Abbe (during his tenure as a director), along

with the Rockmore Defendants, were motivated to artificially drive down the Company’s market

capitalization below the principal balance of the Rockmore Note. By doing do, Bernstein and the

Rockmore Defendants stand in position to convert for themselves the Wellness Business, with an

estimated value of $26 million to $30 million, without paying fair consideration.

          6.        Bernstein, Giardina, Heyer, and Abbe (during his tenure as a director)

accomplished this goal by engaging in a series of financial transactions designed to massively

dilute existing stockholders, and thereby artificially drive down the stock prices, all without any

compelling benefit to stockholders that would justify the cost of dilution.

          7.        These schemes included, a dilutive equity offering in 2017, the issuance of highly

dilutive convertible notes in 2018, a 2018 misleading write-down of goodwill, along with early

adoption of certain accounting rules and delayed adoption of others, and, after Abbe’s departure

as a director, actions in 2019 including stock price manipulation, amendments to the Rockmore

Note and amendments to a stock purchase agreement and the Companies warrants.

          8.        Bernstein, Giardina, Heyer, and Abbe (during his tenure as a director) engaged in

this self-interested conduct all while knowing that doing so would artificially depress the stock

price and market capitalization below what would ordinarily be expected based on the fair value

of the Wellness Business.


1
 Abbe, through an investment vehicle, held a participation interest in the Rockmore Note at least as of December 23,
2016 through the date of his resignation as a director of the Company in December 2018.


{00222124.6 / 4966.001}                                  6
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 7 of 55



          9.        These actions caused the Company’s stock price to drop precipitously. Between

January 4, 2017 and June 25, 2019, the stock price crashed over 95% from $42.79[1] to $1.94 per

share. Market capitalization fell from $40 million to approximately $3.8 million. During this time,

Bernstein, Giardina, and Heyer knew or should have known that the market value of the Wellness

Business remained approximately $26 million to $30 million, but this fact was omitted from the

Company’s filings with the SEC.

          10.       Despite realizing over $10 million in cash proceeds from the various, spurious

financing activities, and despite causing the Company to state in press releases and public filings

that the proceeds of the transactions would be used to grow the Company’s Lease Portfolio, inter

alia, there has been no material growth in the Lease Portfolio, the Company’s cash on hand fell

from $17 million to $3 million during the Relevant Period, and none of the cash proceeds were

used to pay down the Rockmore Note, the balance of which has remained at $6.5 million during

the entire period. It appears that most of these proceeds were used to pay unwarranted

compensation and benefits. The net effect of these financing activities was massive dilution to

existing stockholders, such as Plaintiffs, which caused ta drastic fall in the stock price. In return,

stockholders received no compelling benefit to justify the cost of dilution.

          11.       The Rockmore Defendants aided and abetted Heyer, Bernstein and Giardina by

agreeing to assign the Rockmore Note to B3d for no consideration and then, in 2019, agreeing that

Daly would purportedly take control over the Rockmore Note. The Rockmore Defendants then

attempted to begin the process of expropriating for themselves the valuable Wellness Busienss,

and its Lease Portfolio, by engineering a default under of the Rockmore Default or an effective

default by allowing B3D to obtain control of the Company by converting $3 million of the principal




{00222124.6 / 4966.001}                            7
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 8 of 55



balance of the Rockmore Note into common shares and warrants for the issuance of common

shares.

          12.       Leading up to the Annual Shareholders’ Meeting, scheduled to be held this Monday

morning at September 9, 2019, until it was abruptly adjourned at almost 5:00 pm Eastern on Friday,

September 6, 2019, the Bernstein, Giardina, and Heyer continued to direct and approve additional

financing transactions with no legitimate commercial purpose and intended to enrich themselves

and those associated with them, including Abbe, who likely benefited from an amendment to the

pricing of warrants made in July, which effectively allows Bernstein to set and change the warrant

price at will.

          13.       In sum, Bernstein, Giardina, Heyer, and Abbe (during his tenure as director) cannot

qualify as disinterested directors because the transactions at issue benefit them, the Rockmore

Defendants, and those who invest alongside them, while severely diminishing the value of the

Company to all other investors. They clearly do not serve a legitimate business purpose and

evidence a breach of fiduciary duty and violations of the federal securities laws.

                              II.   JURISDICTION AND VENUE

          14.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

this action arises under the Constitution, laws, or treaties of the United States. This Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over the common law claims asserted

in this action. In connection with the acts, conduct and other wrongs complained of herein,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

the United States mail and the facilities of a national securities market.




{00222124.6 / 4966.001}                              8
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 9 of 55



          15.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

there exists complete diversity between Plaintiffs and the Defendants and the amount in

controversy exceeds $75,000.

          16.       This Court has jurisdiction over each Defendant because each either is an individual

with sufficient minimum contacts with this District, is a corporation conducting business and

operating in this District or has, as set forth herein, engaged in tortious conduct that occurred in

this District.

          17.       Venue is proper in this district in accordance with 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claims occurred in this District.

                                         III.   PARTIES

     A. Plaintiffs

          18.       Plaintiff Moreton Binn is an individual residing in Fairfield County, Connecticut.

Mr. Binn has been a shareholder of the Company from December 23, 2016 through the present.

          19.       Plaintiff Marisol F, LLC is a limited liability company organized and existing under

the laws of the State of New York. Marisol Binn is the sole member of Marisol F, LLC. Marisol

Binn is a resident of Fairfield County, Connecticut. Marisol F, LLC has been a shareholder of the

Company from December 23, 2016 through the present.

     B. Individual Defendants

          20.       Defendant Bruce T. Bernstein is an individual and has been a director of the

Company since February 8, 2016. Bernstein has been a member of the Compensation, Audit, and

Nominating and Corporate Governance Committees of the Board of Directors of Company since

February 8, 2016. Since February 2018, Bernstein has served as Chairman of the Board of

Directors.




{00222124.6 / 4966.001}                              9
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 10 of 55



          21.       From at least 2015 through April 29, 2019, Bernstein controlled the Rockmore Note

directly through Rockmore and/or indirectly through B3D. In or about 2017, Bernstein and Daly

purportedly assigned to B3D certain rights under the Rockmore Note for no or insufficient

consideration. Purportedly on April 29, 2019, Bernstein to transferred to Daly a majority

membership interest in, and control of, B3D for no or insufficient consideration. During the

Relevant Period, Bernstein, in his capacity as a director, caused the Company to enter into financial

transactions that caused the price of XpresSpa securities to be artificially depressed but resulted in

no compelling benefit for the Company. During the same period, Bernstein, directly or indirectly

through Rockmore and B3D, purchased XpresSpa Securities at artificially depressed prices.

          22.       Defendant Richard K. Abbe served as a director of the Company from March 9,

2016 to December 18, 2018. Abbe owns and/or controls Iroquois Master Fund Ltd., an investment

vehicle through which he acts. Abbe also holds a beneficial interest in American Capital

Management LLC (“ACM”). During at least a substantial part of the period Abbe served as a

director of the Company, he held, through ACM, an interest in the Rockmore Note but failed to

disclose that interest in the Company’s S.E.C. filings and failed to abstain from matters presented

to the Board of Directors that related to the Rockmore Note. During this period, Abbe, in his

capacity as a director, caused the Company to enter into financial transactions that caused the price

of XpresSpa securities to be artificially depressed but resulted in no compelling benefit for the

Company. During the same period he served as a director, Abbe, directly or indirectly through

Iroquois or ACM, purchased XpresSpa Securities at artificially depressed prices, including

warrants that have now been amended on favorable terms. Upon information and belief, Abbe

continues to hold the securities he purchased during the period he was a director.




{00222124.6 / 4966.001}                             10
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 11 of 55



          23.       Defendant Salvatore Giardina is an individual and served as a director of the

Company from May 19, 2016 through the present. Giardina has been member and the chairperson

of the Audit Committee of the Board of Directors since May 19, 2016.

          24.       Defendant Andrew R. Heyer is an individual residing in Westchester County, New

York. Heyer has been a director of the Company since December 23, 2016. Heyer is the founder

and CEO of Mistral, through which he owns, controls, and has purchased a substantial number of

shares of the Company’s common stock and other securities.

          25.       Defendant Brian Daly is an individual and purportedly the controlling member of

B3D. Daly has derived personal benefits from serving the needs of Heyer, Bernstein, and Abbe

related to XpresSpa.

          26.       On March 22, 2019, the Court unsealed records evidencing that Abbe and Daly

have held from its inception a financial participation interest of at least $1,620,000 in the

Rockmore Note. Abbe’s financial participation in the Rockmore Note was concealed until after

Plaintiffs commenced litigation in connection with the merger.

     C. The Company

          27.       Defendant XpresSpa f/k/a Form Holdings Corp. is a corporation organized and

existing under the laws of the State of Delaware. The principal offices of the Company are located

at 780 Third Avenue, 12th Floor, New York, NY 10017.

          28.       Throughout the Relevant Period, the Company has been listed on The NASDAQ

Capital Markets, LLC (“NASDAQ”).

          29.       The Company’s primary asset is its “Wellness” business segment (the “Wellness

Business”), described in the Company’s most recent Form 10-K as follows:

            XpresSpa is a leading airport retailer of spa services and related products. It is a
            well-recognized and popular airport spa brand with an approximately 50%
            market share in the United States and nearly three times the number of domestic


{00222124.6 / 4966.001}                             11
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 12 of 55



            locations as its closest competitor. It provides approximately one million
            services per year. As of December 31, 2018, XpresSpa operated 56 total
            locations in 23 airports, including one off-airport spa at Westfield World Trade
            Center in New York City, in three countries including the United States,
            Netherlands and United Arab Emirates. XpresSpa also sells wellness and travel
            products through its internet site, www.xpresspa.com. Key services and products
            offered include:

                    ꞏ      massage services for the neck, back, feet and whole body;

                    ꞏ      nail care, such as pedicures, manicures and polish changes;

                    ꞏ      travel products, such as neck pillows, blankets and massage tools;
                           and

                    ꞏ      new offerings, such as cryotherapy services, NormaTec
                           compression services, and Dermalogica personal care services and
                           retail products.

            For over 15 years, increased security requirements have led travelers to spend
            more time at the airport. In addition, in anticipation of the long and often
            stressful security lines, travelers allow for more time to get through security and,
            as a result, often experience increased downtime prior to boarding.
            Consequently, travelers at large airport hubs have idle time in the terminal after
            passing through security.

            XpresSpa was developed to address the stress and idle time spent at the airport,
            allowing travelers to spend this time productively, by relaxing and focusing on
            personal care and wellness. We believe that XpresSpa is well positioned to
            benefit from consumers’ growing interest in health and wellness and increasing
            demand for spa services and related wellness products.

Form 10-K, filed April 1, 2019.2

          30.       The Company’s Wellness Business includes a portfolio of approximately 56 long-

term operating leases to concession venues in airport terminals around the nation (the “Lease

Portfolio”), along with associated intellectual property, goodwill and other operating assets.

                              IV.     FACTUAL BACKGROUND

      A. Airport Terminal Concession Leases Are Scarce and Valuable Assets




2
    See https://www.sec.gov/Archives/edgar/data/1410428/000114420419017496/tv516017_10k.htm, at p.5-6


{00222124.6 / 4966.001}                               12
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 13 of 55



          31.       Nearly all airport terminals lease retail concession venues to private businesses.

Most of these venues are located between security checkpoints and boarding gates. Mid- to long-

term leases to airport concession venues represent valuable assets for two primary reasons. First,

travelers are restricted from moving outside the secure zone of airport terminals and, therefore,

represent a “captured market” of retail consumers. Second, there are a limited number of airport

concession venues available to serve this captured market of retail consumers. Therefore, retail

businesses serving this captured market have greater pricing power than businesses serving the

general retail market and ownership of a mid- to long-term lease to an airport concession venue

necessarily brings with it a future revenue stream that reflects this greater pricing power.

          32.       Most airport retail concession spaces are leased for terms of between seven to ten

years. Generally, the limited supply of airport concession venues throughout North America are

held by only a handful of companies who have assembled portfolios of long-term leases for the

most valuable concession locations in major airport terminals.

          33.       Because of the scarcity of these types of leases, and the captive nature of the market

served at those locations, portfolios of airport concession leases represent assets of substantial

value to the companies that own them.

     B. Changes to Rules Governing Accounting For Long-Term
        Leases Were Announced in February 2016

          34.       The Financial Accounting Standards Board® (“FASB”) Accounting Standards

Codification® is the authoritative source of generally accepted accounting principles (“GAAP”)

applicable to public companies. Previously, GAAP applicable to public companies did not require

long-term operating leases to be recognized as a “right-to-use” asset and corresponding liability

on the balance sheet and, therefore, valuable long-term lease transactions could be operated as “off

balance sheet” transactions unless otherwise disclosed by management.



{00222124.6 / 4966.001}                               13
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 14 of 55



          35.       Updates to the Accounting Standards Codification® are disseminated by FASB

through Accounting Standards Updates (“ASUs” or an “ASU”). In February 2016, the FASB

issued ASU No. 2016-2 “Leases (Topic 842)” (the “Lease ASU”). The Leases ASU advised public

companies that for fiscal years beginning after December 15, 2018 a “right-of-use asset” and

corresponding lease liability must be recognized on their books, thereby forcing public companies

to bring long-term lease transactions onto the balance sheet.

          36.       According to the Lease ASU, “[t]he economic benefits from use of an asset [i.e.,

the right-of-use asset to be recognized] include its primary output and by-products (including

potential cash flows derived from these items) and other economic benefits from using the asset

that could be realized from a commercial transaction with a third party. . . .”

          37.       By way of the Lease ASU, beginning the fiscal year following December 15, 2018,

public companies owning portfolios of airport concession leases would be required to recognize

on their books the value expected to be derived from the “right-to-use” that accompanies their

lease portfolios and a corresponding liability reflecting the costs of those leases. These two

numbers may not necessarily be the same, for example, when the value of the “potential cash flows

derived” from lease portfolios exceeds the expected liability the “right-to-use” asset recognized on

the balance sheet would exceed the liability.

          38.       The Lease ASU further provides that public companies could early adopt the new

standards set forth in the Lease ASU. In July 2018, the FASB issued ASU No. 2018-11 “Leases

(Topic 842) – Targeted Improvements” (the “Transition ASU”). The Transition ASU provides for

alternative means by which public companies could transition from prior GAAP accounting for

long-term leases to the new standards required in the Lease ASU.




{00222124.6 / 4966.001}                            14
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 15 of 55



     C. Installment of the Board of Directors on December 23, 2016

          39.       Effective December 23, 2016, the Company completed the acquisition of XpresSpa

Holdings, LLC (“Old XpresSpa”), the owner and operator of the Wellness Business. Among other

things, the Company acquired by way of the merger the Wellness Business, including its

accompanying Lease Portfolio and the intellectual property and goodwill associated with the

XpresSpa® brand.

          40.       In connection with the merger, the Company assumed the obligations under the

Rockmore Note and recognized the principal balance of that obligation, $6.5 million, on its books

as a long-term liability. The Company disclosed that Rockmore was controlled by Bernstein. The

Company failed to disclose that Abbe held a financial participation interest in the Rockmore Note.

          41.       Effective December 23, 2016, Bernstein, Abbe, Heyer, Perlman, Donald E. Stout

and John Engelman assumed their roles on the Board of Directors of the Company.

     D. The Interested Directors

          42.       Under Delaware law, actions of a Board of Directors are not entitled to the

protections of the business judgment rule unless the challenged actions have been approved by a

majority of the Board of Directors consisting of disinterested directors. From December 23, 2016

through December 2018, Bernstein, Abbe, Perlman, Giardina, and Heyer formed a majority of the

Board of Directors, but at all times during that period failed to meet the standard of

disinterestedness required to qualify for application of the business judgment rule. From the time

of Abbe’s resignation in December 2018 to the present, Bernstein, Giardina, and Heyer formed a

majority of the Board of Directors, but at all times during that period failed to meet the standard

of disinterestedness to qualify for application of the business judgment rule.

          43.       First, each of Bernstein, Perlman, Giardina, and Abbe have relied on and personally

benefited from a longstanding co-investment relationship with each other and Daly (altogether, the


{00222124.6 / 4966.001}                             15
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 16 of 55



“Co-Investment Group”). Each of Bernstein, Perlman, Giardina, and Abbe has individually

received personal wealth and lucrative investment opportunities by way of their longstanding

relationship and affiliation as members of the Co-Investment Group. Because of the history of

benefits received as a result of their relationship and affiliation with the Co-Investment Group,

each of Bernstein, Perlman, Giardina, and Abbe has a strong and powerful incentive to place the

interests of the Co-Investment Group before their respective duties of loyalty to the companies on

whose boards they serve.

          44.       The extent and nature of the interest each of Bernstein, Perlman, Giardina, and

Abbe has in advancing the objectives of the Co-Investment Group are evidenced by their historical

activities concerning other public companies. Ordinarily, one or more members of the Co-

Investment Group first take a foothold position on the board of a target company by way of the

acquisition of a substantial ownership of the target company’s stock or by causing one of their

investment vehicles to enter into a convertible debt facility or other debt financing on coercive

terms (similar to the Rockmore Note).

          45.       Following the initial investment, it has been the practice of the Co-Investment

Group to use its initial foothold position on the board to cause other members of the Co-Investment

Group to be appointed to the Board of Directors of the target company. Once one member of the

Co-Investment Group is appointed to a board, other members of the group are quickly appointed

to directorships until the Co-Investment Group attains the power to control the affairs of the target

company.

          46.       Members of the Co-Investment Group are then appointed to the Audit and

Compensation Committees of the target company. Once the Co-Investment Group have effected




{00222124.6 / 4966.001}                            16
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 17 of 55



a change of control, they grant themselves valuable compensation and otherwise use the target

company to refinance the initial investment on favorable terms.

          47.       The Co-Investment Group, acting through various investment vehicles, have

implemented schemes to effect changes of control or other coordinated activities with respect to

National Holdings Corporation (“NHC”),3 Neurotrope, Inc. (“Neurotrope”), GeoResources, Inc.,

USA Technologies, Inc., and TapImmune, Inc.

          48.       To effect these schemes, the Co-Investment Group have used various investment

vehicles, such as Rockmore (controlled by Bernstein) and Iroquois4 and ACM (both investment

vehicles controlled or beneficially owned by Abbe) to coordinate their control over target

companies.




3
          For example, in 2014, Salvatore Giardina held a foothold directorship in NHC. Abbe and a business partner
from Iroquois sent a notice of intent to nominate a slate of three directors to stand for election at the upcoming annual
meeting to the board of directors. Following this notice, NHC agreed to an investor settlement agreement that, inter
alia, caused Abbe to be appointed to the board of directors and the board to nominate Abbe’s Iroquois business partner
as a director. Upon the declination of one current director to stand for re-election and the resignation of another board
member immediately following the annual meeting, the board of NHC formed a strategy committee to be comprised
of six non-management members, including either Abbe or his Iroquois business partner, inter alia. Giardina, by way
of his undisclosed arrangement with Abbe, remained on the board after the investor settlement agreement. Abbe and
his business partner, as well as Giardina, then voted as directed by Abbe and another Iroquois partner, for the purpose
of exercising control over the affairs of NHC. Immediately following the Annual Meeting in July 2014, the newly-
formed Strategy Committee included Abbe, his Iroquois business partner, and Giardina. In or about September 2016,
Abbe and Giardina caused NHC to complete a tender offer by a subsidiary of Fortress Biotech, Inc., receiving a
premium in exchange for their initial investment while diluting the existing shareholders of NHC.
4
          Bernstein, and Abbe used similar means to effect a change of control of a public company named Neurotrope,
Inc. (“Neurotrope”). Neurotrope is a startup biotechnology company that licenses its core technology from another
entity. First, Abbe caused Iroquois to take a 9.99% beneficial interest in Neurotrope. Then, in connection with a public
offering disclosed in July 2016, Abbe caused Iroquois to commence litigation against Neurotrope. Abbe agreed to
settle the litigation in exchange for an increase in the size of the board of directors and the appointment of a fellow
Iroquois partner to the board of directors of Neurotrope. Shortly thereafter, the board was increased again and, on
November 14, 2016, Bruce Bernstein was appointed as a director of that company. Pursuant to the undisclosed
arrangement between Abbe and Bernstein, Bernstein was appointed as the Chairman of the Audit Committee and also
a member of the Compensation Committee, Nominating, and Corporate Governance Committees of the board. In short
order, Perlman was also elected as a director and appointed to the Audit and Compensation Committees. Bernstein,
Perlman, and Abbe’s fellow Iroquois partner all voted to award to themselves, and continue to receive, valuable shares
of Neurotrope stock.



{00222124.6 / 4966.001}                                    17
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 18 of 55



          49.       Over the years, each member of the Co-Investment Group has gained personal

benefit, including cash and equity compensation, from their respective membership and

participation in the activities of the Co-Investment Group. Accordingly, each member of the Co-

Investment Group has a substantial financial interest in remaining a member of and aiding and

abetting future activities of the Co-Investment Group.5

          50.       For each member of the Co-Investment Group, the importance of maintaining a

continued relationship with the Co-Investment Group outweighs the fiduciary duty of loyalty they

owe to the target company for which the specific member of the group serves as a director. For

example, in prior proceedings, Abbe’s financial interest in the Rockmore Note was publicly

revealed by way of the unsealing of a document produced by Bernstein’s ex-wife. Following the

public disclosure of this document in 2018, the Co-Investment Group excluded Bernstein’s

longstanding business partner, Daly, from participating in their activities concerning Dropcar, Inc.,

a public company listed on NASDAQ, by removing Daly from the board of directors of that

company. Bernstein then commenced a civil action against his ex-wife seeking damages for “lost

profits.”

          51.       Second, Bernstein, Abbe, and Daly have significant interests in the transactions

relating to the Rockmore Note. At the same moment Bernstein and Abbe assumed their positions

as directors, on December 23, 2016, the Rockmore Note became an obligation of the Company.

At that time, Bernstein controlled the Rockmore Note and Abbe and Daly held substantial personal

financial interests by way of their participations in the Rockmore Note. Bernstein was also

interested in the Rockmore Note through his longstanding relationship with Daly from which

Bernstein has generated and received personal benefit.


5
        See Doc. No. 1, Complaint, Bruce T. Bernstein v. Sheryl Aufrichtig, Index No. 65212-2019 (Sup. Ct. New
York Cty)


{00222124.6 / 4966.001}                              18
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 19 of 55



          52.       Third, by his close relationship with the Co-Investment Group and in exchange for

voting in favor of their proposed transactions, Heyer was afforded the ability to maintain

substantially the same equity position relative to the other investors in the Company, even as the

other shareholders experienced substantial dilution. Thus, Heyer had the motive and opportunity

to vote and act in accordance with the interests of the other Interested Directors and against the

interests of the other shareholders.

     E. The Deceptive Characterization of the Value of the Lease Portfolio as Goodwill

          53.       The Wellness Business, and accompanying Lease Portfolio, represent one of the

largest portfolios of airport concession leases in North America with an estimated value of $40

million as of December 23, 2016.

          54.       Upon installment of the Board of Directors on December 23, 2016, Bernstein and

Abbe were aware of, and knew the true value of the Wellness Business and, indeed, desired to

convert the value of the asset for themselves. Bernstein and Giardina were also aware of the Lease

ASU and, therefore, they knew that beginning in 2019 the Company would be required to

recognize on its balance sheet a separate asset reflecting the Lease Portfolio that accompanies the

Wellness Business.

          55.       Pursuant to the Lease ASU, the Company was obligated to transition from the prior

GAAP standards for accounting for long-term leases to the new standards reflected in the Lease

ASU and that in order to do so, the Company was entitled to “early adopt” the standards of the

Lease ASU that would require recognition of the Lease Portfolio on the balance sheet. An ideal

time to recognize on the books a right-to-use asset reflecting some of the value of the Lease

Portfolio was after the close of the merger on December 23, 2016.

          56.       Notwithstanding this knowledge, Bernstein and Giardina elected to not separately

recognize on its balance sheet the value of the Lease Portfolio as a separate asset. Instead, the


{00222124.6 / 4966.001}                             19
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 20 of 55



Company reported as good will $18 million of the $37.5 million consideration for the merger. In

light of the Lease Portfolio’s market value of approximately $19 to $40 million, substantially all

of the goodwill recognized in connection with the merger comprised the value of the Lease

Portfolio that otherwise could have been recognized as a “right-to-use” asset.

          57.       Bernstein and Giardina had the discretion, in their capacities as majority members

of the Audit Committee, to early adopt the Lease ASU and recharacterize a portion of the goodwill

as a “right-to-use” asset on the books of the Company. Bernstein’s and Giardina’s failure to

characterize a portion of the value of the Lease Portfolio as a “right-to-use” asset, without also

disclosing that the Company would be required to do so within two years, was deceptive because

doing so subjected the Lease Portfolio, a substantial portion of the Company’s assets, to annual

impairment testing under the goodwill standard instead of under the standards provided under the

Lease ASU.

          58.       Bernstein and Giardina, as majority members of the Audit Committee, had the

discretion to correct the misleading nature of the foregoing characterization of the Lease Portfolio

by disclosing the fair value of the Lease Portfolio in notes to the Company’s financial statements.

The omission of this information from the Company’s reports filed with the SEC and disseminated

to the market, was deceptive and misleading.

     F. The Interested Directors’ Actions Artificially Depressed the
        Stock Price and Market Capitalization of the Company

          59.       After the merger, Bernstein, Abbe, Giardina, and Heyer used their control and

power over the Company to cause the Company to take certain actions designed to dilute

stockholders and drive down the share price and market capitalization of the Company, with no

compelling benefit to the stockholders that would offset the cost of dilution.

          60.       Knowing that by way of their interests in the Rockmore Note, Bernstein and Abbe



{00222124.6 / 4966.001}                             20
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 21 of 55



had full control over and a security interest over the Wellness Business, and its Lease Portfolio,

Bernstein and Abbe knew that driving down the stock price and market capitalization to an amount

below the principal balance of the Rockmore Note would result in a opportunity to obtain for

themselves the majority of the value of the Wellness Segment (including the Lease Portfolio) by

positioning the Company for a default under the Rockmore Note, a conversion of the Rockmore

Note into a super-majority of common stock, or a take-private transaction.

             i.     The 2017 Equity Offering

               a. On July 26, 2017, the Company entered into an underwriting agreement with Roth

          Capital Partners, LLC to underwrite the issuance and sale of 6,900,000 shares of common

          stock at a 7% discount (the “2017 Equity Offering”).

               b. The sale of the 2017 Equity Offering realized cash proceeds of approximately

          $6,584,000. The purported purpose of the 2017 Equity Offering was to obtain proceeds to

          acquire new long-term leases for airport concession venues. Yet the Company failed to

          realize any value from the proceeds generated from the sale of the 2017 Equity Offering.

          The Company failed to acquire any material number of new long-term lease locations, it

          reported no new assets, no material improvement in results, and its cash on hand actually

          fell during the period during which the notes were sold.

               c. Notably, the Interested Directors used none of those proceeds to pay down any

          portion of the principal balance of the Rockmore Note.

               d. The net effect of the 2017 Equity Offering was to further dilute the existing

          shareholders, thereby causing the stock price to fall, with no compelling benefit to

          stockholders for the cost of dilution.

            ii.     The Convertible Notes




{00222124.6 / 4966.001}                            21
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 22 of 55



          a.        On May 15, 2018, the Company issued a press release, also filed with the S.E.C.,

     stating, inter alia, the following:

            On May 15, 2018, the Company entered into a securities purchase agreement
            (the “Agreement”) with certain institutional investors (the “Investors”), pursuant
            to which the Company agreed to sell up to (i) an aggregate principal amount of
            approximately $4.4 million in 5% Secured Convertible Notes (the “Convertible
            Notes”), which includes approximately $0.1 million to be issues to Palladium
            Capital as Placement Agent in the offering, convertible into shares of common
            stock of the Company, par value $0.01 per share (“Common Stock”) at a
            conversion price of $0.62 per share, (ii) Class A Warrants (the “Class A
            Warrants”) to purchase approximately 7.2 million shares of Common Stock at
            an exercise price of $0.62 per share and (iii) Class B Warrants (the “Class B
            Warrants,” and together with the Class A Warrants, the “Warrants”) to purchase
            approximately 3.6 million shares of Common Stock at an exercise price of $0.62
            per share. The Convertible Notes bear interest at a rate of 5% per annum. The
            Convertible Notes are senior secured obligations of the Company and are
            secured by certain of its personal property. Unless earlier converted or
            redeemed, the Convertible Notes will mature in November 2019. The Company
            intends to use the proceeds of this financing primarily for working capital
            and new store openings. The Company expects to close the transaction as soon
            as possible following the filing of the first quarter 2018 results.

            On May 14, 2018, we extended maturity of the debt from May 1, 2019 to
            December 31, 2019.6

(See Press Release,7 attached as Ex. B)


          b.        The Company filed its Form 10Q for the first quarter on May 15, 2018. The Form

     10Q is signed by its then-CFO, Anastasia Nyrkovskaya. The Form 10Q describes the

     convertible note issuance, but does not include any mention that Rockmore or B3D has agreed

     to waive its senior secured status or had received a grant of warrants in exchange for such an

     agreement. (See Ex. E).




6
  Plaintiffs understand this sentence to be a reference to the Rockmore Note, but there is no mention of the Rockmore
Note in the press release.
7
  https://www.sec.gov/Archives/edgar/data/1410428/000114420418028894/tv494143_ex99-1.htm


{00222124.6 / 4966.001}                                  22
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 23 of 55



          c.        On May 16, 2018, Bruce Bernstein filed a Form 4 with the S.E.C., which stated the

     following in footnotes:

            1. The Class A Warrants were issued as consideration for the Reporting Person's
            execution of a consent and waiver in connection with the Issuer's private
            placement of 5% Secured Convertible Notes due 2019, Class A Warrants and
            Class B Warrants.

            2. These securities are held by Rockmore Investment Master Fund Ltd., an
            investment entity controlled by Bruce T. Bernstein.8


          d.        In the same May 15, 2018 press release, Ed Jankowski, then-C.E.O. made the

     following statement:

            “XpresSpa is close to generating sufficient cash to fund operations through the
            combination of operating the spas and our cost reduction initiatives particularly
            as we approach the seasonally stronger second and third quarters of the year,”
            said Mr. Jankowski. “While we consider our operating and growth needs to be
            fully funded through the end of 2019, as we move forward, we will continue to
            review our capital structure and our options to increase our financial flexibility,
            including the refinancing of our existing debt, and the reduction of our cost of
            capital.”

(Ex. B)

          e.        The sale of the Convertible Notes realized proceeds of $4,350,000 for the purported

     purpose of acquiring new long-term leases for airport concession venues. The Convertible Note

     investors included Alpha Capial Anstalt, Anson Investments Master Fund LP, L1 Capital

     Global Opportunities Master Fund, Intracoastal Capital, LLC, The Hewlett Fund LP, Brio

     Capital Master Fund Ltd.


8
  It is unclear why securities would be issued to Rockmore in 2018 in relation to a waiver of rights relating to the
Rockmore Note given that Rockmore, purportedly, had transferred rights to the Rockmore Note to B3D in 2017. In
addition, a letter submitted to the S.E.C. by its counsel, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., on July
10, 2018, states: “In connection with the Offering, the Company agreed to issue to B3D, LLC Class A warrants to
purchase common stock in consideration for B3D, LLC’s agreement to extend the maturity of the Company’s existing
senior secured note to December 31, 2019, the waiver of certain rights of Rockmore Investment Master Fund Ltd.
And B3D, LLC under the Company’s existing senior secured note and the consent to the issuance of the Securities
pursuant          to        the         Purchase         Agreement.”         See          Letter      to         S.E.C.
https://www.sec.gov/Archives/edgar/data/1410428/000114420418037862/filename1.htm, attached here to as Ex. F.


{00222124.6 / 4966.001}                                   23
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 24 of 55



          f.        The Company failed to realize any value from the proceeds generated from the sale

     of the Convertible Notes. The Company failed to acquire any material number of new long-

     term lease locations, it reported no new assets, no material improvement in results, and its cash

     on hand fell during the period during which the notes were sold.

          g.        Notably, the Interested Directors used none of those proceeds to pay down any

     portion of the principal balance of the Rockmore Note.

          h.        The net effect of the convertible notes was to further increase the debt on the books

     of the Company and further dilute the existing stockholders, thereby causing the stock price to

     fall further, with no compelling benefit for stockholders for the cost of dilution.

          i.        In addition, the Company failed to include certain material information in relation

     to the Convertible Note private placement. First, in connection with the Convertible Notes, the

     Company had granted Bruce Bernstein (either via Rockmore or B3D) an additional 250,000

     Class A Warrants as consideration to secure B3D’s consent to the transaction and waiver of

     certain rights. The Company failed to disclose this fact until June 8, 2018, when it disclosed

     for the first time, in a Form S-3 Registration Statement signed by Bernstein, Abbe, Heyer, and

     Giardina, this material and relevant information concerning the Convertible Notes.

          j.        Second, the Company, represented to the S.E.C., in a July 10, 2018 letter from its

     attorney, Kenneth R. Koch, at Mintz Levin, that “[t]o the best of the Company’s knowledge,

     there are no relationships among the selling shareholders.” (See Ex. G.) Yet Abbe (via his

     investment vehicle(s), including Iroquois) and Intracoastal Capital, LLC have both participated

     as investors in at least 10 public companies in recent years, including, but not limited to:

     Inpixon, CareDx, Inc., Paretum Corp., Real Goods Solar, Inc., Spring Bank Pharmaceuticals,

     Inc., Innovate Biopharmaceuticals, Inc., Sino-Global Shipping America (“SINO”), Ltd.,




{00222124.6 / 4966.001}                              24
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 25 of 55



     Cellectar Biosciences, Inc. (“Cellectar”), Apricus Biosciences, Inc., and Genius Brands

     International, Inc. (“Genius”). Mintz Levin acted as counsel to Genius. Anson Investments

     Master Fund LP (“Anson”) also participated as an investor in Inpixon, SINO, Cellectar, and

     Genius. These circumstances suggest that there is a co-investing relationship between and

     among at least Abbe, Intracoastal, and Anson that Abbe knew of when the Company sent its

     July 10, 2018 letter to the S.E.C. and which should have been reported.

           iii.     The Fraudulent Goodwill Impairment

          a.        On May 15, 2018, the Company reported a goodwill impairment of $19.6 million

     (the “Goodwill Impairment”), comprising substantially all the goodwill of the company

     resulting from the acquisition of the Lease Portfolio.

          b.        This goodwill impairment was false and misleading because, as described above,

     substantially all of the goodwill should have been re-characterized as a separate “right-to-use”

     asset representing the value of the Lease Portfolio and the Company had not disposed of the

     Lease Portfolio. Thus, there was no legitimate basis to write-down all of the goodwill.

          c.        Bernstein and Giardina, as majority members of the Audit Committee, should have

     re-characterized substantially all of the goodwill recognized on the Company’s books from the

     merger into a new “right-to-use” asset on the balance sheet. But they knew that they were not

     required to comply with the Lease ASU, by recognizing the value of the Lease Portfolio as a

     separate asset, until 2019. Thus, declining to do so in the interim, and characterizing the

     majority of the value acquired by way of the merger as goodwill that could be fully impaired

     in the meantime, presented to Bernstein an opportunity to commit fraud by artificially

     depressing the stock price.




{00222124.6 / 4966.001}                            25
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 26 of 55



          d.        Although Bernstein and Giardina knew the true market value of the Wellness

     Business and its Lease Portoflio, $19 million to $39 million, they omitted any reference to the

     value of this asset while writing off entirely the Company’s goodwill in filings with the SEC.

          e.        Predictably, the goodwill impairment resulted in a massive decline in the stock

     price and an increase in short interest in the Company’s stock.

           iv.      Efforts to Expropriate the Value of the Lease Portfolio
                    by Engineering a Default of the Rockmore Note

          61.       After Abbe resigned in December 2018, Bernstein, Giardina, and Heyer formed a

majority of the Board of Directors. They used their control and power over the Company to cause

the Company to take certain actions designed to dilute stockholders and drive down the share price

and market capitalization of the Company, with no compelling benefit to the stockholders that

would offset the cost of dilution.

          a.        On April 1, 2019, the Company filed its Form 10-K for the fiscal year ending

     December 31, 2018. The 10-K revealed the 2019 Interested Directors’ first steps to exploit for

     their own gain the efforts they had undertaken the drive down the stock price and market

     capitalization of the Company.

          b.        In the 10-K, the Bernstein, Giardina, and Heyer reported for the first time that the

     Company’s auditors had issued a going concern notice as a result of the upcoming expiration

     of the term of the Rockmore Note.

          c.        The Rockmore Note provides for certain covenants requiring the Company to

     provide, on an annual basis, audited financials without any qualifications as to whether there

     exist doubts as to the status of the Company as a “going concern,” i.e., whether it can satisfy

     its obligations on an ongoing basis.




{00222124.6 / 4966.001}                              26
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 27 of 55



          d.        The specific terms of the Rockmore Note, however, give rise to the motive and

     opportunity for self-dealing by Bernstein, aided and abetted by Abbe9 and Daly. More

     specifically, the original term of the Rockmore Note was two years initially ending on

     December 31, 2017. In 2016, Rockmore agreed to extend the term for an additional year.

     However, a one-year extension effectively precludes the Company from complying with the

     “going concern” covenant because in order to do so, the Company would need to demonstrate

     to its auditors that it could pay off the Rockmore Note in full before the end of the extended

     term.

          e.        The actions of the Interested Directors from December 23, 2016 to the spring of

     2019 had caused the Company’s cash on hand to drop from approximately $17 million to far

     less than $6.5 million and, therefore, the Company was not able to demonstrate that it could

     pay off the Rockmore Note in full and the Company’s auditors would necessarily need to issue

     a going concern advisory.

          f.        In any year when Rockmore declined to extend the term of the Rockmore Note, the

     Company’s auditors would be forced to issue a going concern qualification in the financials

     reported to Rockmore because the full principal of the note would become due within less than

     one year from the date of the audited financials and, therefore, the obligations under the note

     would become a current liability affecting the Company as a going concern. If, on the other

     hand, Bernstein elected to extend the term, then the obligations under the note would remain a

     long-term liability that would not require the auditors to issue a going concern qualification.




9
 Upon information and belief, Abbe continued to hold indirectly a financial participation interest in the Rockmore
Note at this time. The true nature of Abbe’s participation interest in the Rockmore Note is uniquely within the
possession of Abbe, Bernstein, and/or Daly.


{00222124.6 / 4966.001}                                27
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 28 of 55



          g.        Thus, by choosing whether or not to extend the term, Bernstein, aided and abetted

     by Abbe and Daly, could engineer a default of the note. If Bernstein, Abbe, and Daly elected

     to engineer a default, they could then proceed to execute on the security interest over the Lease

     Portfolio, thereby effecting a transfer of the Wellness Business to Bernstein, Abbe, and Daly,

     through their interests in Rockmore and B3D.

          h.        The Company has never defaulted on its payment obligations to Rockmore. The

     default threatened in the 2018 Form 10-K10 was engineered by Bernstein while he also served

     in the capacity as Chairman of the Board of Directors.

          i.        On April 29, 2019, the Hon. Louis L. Stanton, U.S. District Court Judge, S.D.N.Y.,

     temporarily restrained Bernstein from permitting or suffering the declaration of default under

     the Rockmore Note.

               v.   Amendments to the Convertible Notes; Insider Trading;
                    Efforts to Convert the Rockmore Note

          a.        On May 15, 2019, the Company issued its financial results for the first quarter 2019,

     recognizing for the first time a “right-to-use” asset on its balance sheet. However, it recognized

     an asset valued at only $9.6 million. This value underestimates the true value of the “right-to-

     use” derived from the Lease Portfolio.

          b.        By May 15, 2019, substantially all of the principal and interest of the Convertible

     Notes had already been converted into common stock. However, the remaining balance owed

     under the Convertible Notes had priority over the security interest of the Rockmore Note. Thus,

     Bernstein, aided and abetted by Abbe and Daly, had a motive to induce the holders of the




10
  In the 10-K, the Interested Directors also reported for the first time that they intended to begin recognizing a “right-
to-use” asset on the Company’s balance sheet. However, they reported to expect the value of this asset to be only in
the $10 to $12 million range, far lower than a reasonable estimate of the value of the “right-to-use” asset.


{00222124.6 / 4966.001}                                    28
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 29 of 55



     Convertible Notes to convert their debt to common stock and make the Rockmore Note

     security interest the most senior.

          c.        As of early June 2019, however, the conversion price of the Convertible Notes was

     higher than the market price of the stock. Accordingly, Bernstein, assisted by the other

     interested directors, Giardina and Heyer, engaged in a scheme to induce the holders of the

     Convertible Notes to convert their remaining balances into common stock.

          d.        On June 25, 2019, the price of the Company’s stock closed at $1.82. Between June

     25, 2019 and open of the market on the morning June 26, 2019, the volume of short interest in

     the Company’s stock rose from 1,180 to 2,877,376, exceeding the total number of shares issued

     and outstanding.

          e.        The magnitude of short interest created a short squeeze causing the price of the

     stock to skyrocket on June 26, 2019 to as high as 158% from the prior close. That day, the

     stock closed at $4.71, representing a gain of 129% from the last close. No news concerning the

     Company had been reported.

          f.        On June 27, 2019, at 9:00 a.m., the Company issued a Form 8-K disclosing that

     effective that morning it had entered into agreements with holders of the Convertible Notes to

     convert all of the remaining balances of those notes by no later than 4:00 p.m. June 28, 2019.

          g.        The agreement provided for a reduced conversion price of $2.48 per share. Thus,

     this conversion would be profitable for the holders of the Convertible Notes only if the price

     of the stock rose above $2.48 per share. Before the Company’s filing of the Form 8-K on June

     27, 2019, the existence of negotiations between the Company and the holders of the

     Convertible Notes, and the new conversion price, constituted material non-public information.




{00222124.6 / 4966.001}                             29
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 30 of 55



          h.         Bernstein, Giardina, or Heyer allowed non-public material information concerning

     the agreements with the Convertible Noteholders to be disclosed before the open of the market

     on June 26, 2019 and before disclosure to the investing public in general. As reported by user

     “TitoMojito” on the XpresSpa forum on the trading website stocktwits.com:

               $XSPA we fuckin did it boys. Huge shout out to @gstockz who let me know
               about this short play real-time yesterday [June 26, 2019]. It was a nice play to
               begin with leading into pre-market, but that early morning 8-K was the icing on
               the cake. . . .

          i.         Bernstein had the motive and opportunity to disclose this information prior to June

     27, 2019. Indeed, those with interest in the Rockmore Note—Bernstein, Daly, and, likely,

     Abbe—had substantial motivation to ensure that the holders of the Convertible Notes were

     incentivized to convert their notes so that the B3D could re-establish its status as the senior,

     secured creditor of the Company.

          j.         In the June 27, 2019 Form 8-K, the Company disclosed for the first time that it was

     negotiating with Daly and B3D to convert up to $3,000,000 of principal and interest of the

     Rockmore Note into common stock and warrants. Both the negotiation of an early conversion

     of the Convertible Notes and disclosure of material non-public information that would

     incentivize the holders of those notes to agree to convert presented a motive and opportunity

     for Bernstein (and Abbe and Daly) to release material non-public information before issuance

     of the Form 8-K on the morning of June 27, 2019.

          k.         On June 28, 2019, the stock closed at $1.94. The early conversion of the

     Convertible Notes caused further dilution of existing stockholders with no compelling benefit

     to stockholders for the cost of dilution.

          l.         The circumstances suggest that Bernstein, Giardina, and Heyer, either directly or

     indirectly, knowingly caused the shares of the Company to increase significantly on June 26,



{00222124.6 / 4966.001}                              30
           Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 31 of 55



      2019 for the purpose of falsely inflating the size of the Company’s shelf offering. Specifically,

      on July 31, 2019, the Company filed a Rule 425b Prospectus stating:

            As of July 26, 2019, the aggregate market value of our common stock held by
            non-affiliates pursuant to General Instruction I.B.6. of Form S-3 was
            approximately $13.1 million, which was calculated based on 2,916,919
            outstanding shares of our common stock, of which 2,781,162 shares are held by
            non-affiliates, and a price of $4.71 per share, the closing sale price of our
            common stock reported on The Nasdaq Capital Market on June 30, 2019. As a
            result, we are currently eligible to offer and sell up to an aggregate of
            approximately $4.3 million of our securities pursuant to General Instruction
            I.B.6 of Form S-3. During the prior twelve calendar month period that ends on
            the date of this prospectus, we did not offer securities pursuant to General
            Instruction I.B.6 on Form S-3. Pursuant to General Instruction I.B.6 of Form S-
            3, in no event will we sell shares pursuant to this prospectus with a value of more
            than one-third of the aggregate market value of our common stock held by non-
            affiliates in any 12-month period, so long as the aggregate market value of our
            common stock held by non-affiliates is less than $75 million. [emphasis added]

Attached as Ex. C11

          m.        This statement is misleading and demonstrably false. June 30, 2019 was a Sunday.

      The closing price of XSPA on immediately preceding trading day, June 28, 2019, was $1.94.

      Other than June 26, 2019, the closing price of XSPA had not been greater than $4.00 since

      March 12, 2019.

          n.         Heyer, Bernstein, and Giardina were motivated to substantially increase the price

      of XSPA’s stock on June 26, 2019 because a higher stock price would substantially increase

      the number of shares that could be offered for sale. For example, based on the closing price of

      the stock on June 25, 2019 or June 27, 2019, the Company would have been able to offer for

      sale shares with a total market value of less than $2 million. By artificially boosting the price

      above $4.00 on June 26, 2019, the Company now intends to offer for sale shares with a total

      market value of up to $4.3 million.



11
     https://www.sec.gov/Archives/edgar/data/1410428/000114420419036737/tv525988_424b2.htm


{00222124.6 / 4966.001}                              31
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 32 of 55



          o.        In addition, as detailed in the attached expert report of Professor John Finnerty, the

     increased stock price on June 26, 2019 acted as an inducement for the holders of the convertible

     notes issued in May 2018 to convert their remaining outstanding notes. (See Ex. A.)

          p.        On July 8, 2019, the Company also amended its Series A warrants to (i) reduce the

     exercise price of the Class A Warrants to $2.00 per share, (ii) remove the exercise price floor,

     and (iii) allow for the voluntary reduction of the exercise price by the XpresSpa’s Board of

     Directors at any time at its discretion.12 In addition, the Company made other amendments the

     effect of which will result in dilution to existing shareholders.

          q.        By way of their self-interested transactions in 2019, the Bernstein, Heyer, and

     Giardina breached their fiduciary duties to the Company and caused massive dilution to

     stockholders, thereby causing further declines in the stock, with no compelling benefit to

     stockholders to justify the cost of dilution.

     G. The Business Judgment Rule Does Not Apply to the
        Actions of the Interested Directors

          62.       Bernstein, Heyer, Giardina, Perlman, and Abbe were self-interested when they

voted in favor of or otherwise approved the 2017 Equity Offering. Bernstein, Heyer, Giardina, and

Abbe were self-interested when they voted in favor of or otherwise approved the issuance of the

2018 Convertible Notes and the Goodwill Impairment. Bernstein, Heyer, and Giardina were self-

interested when they voted in favor of or otherwise approved the amendments in June 2019 to

encourage early conversion of the Convertible Notes and other transactions in June 2019.13


12
   Abbe has not filed with the S.E.C. any reports disclosure the sale of any of the warrants he held during this tenure
as a director. Accordingly, the 2019 amendments to the Company’s warrants are effectively close the loop on an
undisclosed quid pro quo to Abbe for his actions during his tenure as a director.
13
   Abbe was also interested in the 2017 Equity Offering and 2018 Convertible Note private placement. He is not
currently a director and would not play a role in deciding whether the Company would bring this lawsuit. Thus, Abbe’s
interest in the transactions is not relevant for the purpose of considering the application of the business judgment rule
to determine demand futility.



{00222124.6 / 4966.001}                                    32
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 33 of 55



          63.       When the Board of Directors approved each of these transactions, Bernstein, Heyer,

Giardina, and Abbe (until Abbe’s departure from the Board in December 2018) and Bernstein,

Heyer, and Giardina (after Abbe’s departure from the Board in December 2018)14 together formed

a majority of the Board of Directors but failed to meet the standards of disinterestedness required

for application of the business judgment rule. Bernstein failed to meet the requisite standards of

disinterestedness because of his direct and/or indirect interest in driving down the value of the

stock and market capitalization of the Company while failing to apply any of the proceeds of the

proceeds of these transactions towards payment of the principal on the Rockmore Note. Abbe,

Heyer, and Giardina failed to meet the requisite standards of disinterestedness because of their

fealty to Bernstein and their interest in acquiring stock at artificially depressed prices. Abbe failed

to meet the requisite standards of disinterestedness for the additional reason that he likely

continued to hold a beneficial interest in the Rockmore Note for at least some portion of the

Relevant Period.

          64.       While each of these transactions contributed to, and resulted in, the drastic fall in

the stock price, the 2017 Equity Offering and the Convertible Notes generated over $10,350,000

in cash proceeds for the Company and caused massive dilution of existing stockholders. The

Company used none of those proceeds to pay down any portion of the Rockmore Note. Instead,

from the close of the merger through the present, the principal balance of the Rockmore Note

remained $6,500,000 and is set to increase to $7,000,000 if the shareholders vote in favor of the

Company’s current proposal.15 The company received no compelling benefit to justify the cost to

stockholders of the dilution caused by these actions.



14
   There were 7 members of the Board of Directors in the years 2017 and 2018 and 5 members from 2018 to the
present.
15
   See proxy statement dated August 9, 2019, annexed hereto as Ex. D.


{00222124.6 / 4966.001}                              33
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 34 of 55



          65.       Once the market capitalization fell below the principal balance of the Rockmore

Note, the Bernstein, and Daly (and likely Abbe) could then either foreclose on the Wellness

Business (including the Lease Portfolio) by way of B3D’s security interest, or convert some or all

of the principal balance of the Rockmore Note into a super-majority of the Company’s common

stock. At the same time, Bernstein, Heyer, and Giardina would be able to acquire substantial

amounts of the common stock, or warrants for common stock, at artificially deflated prices.

          66.       Afterwards, the Bernstein, Heyer, and Giardina would be in a position to cause the

Company to recognize on its books the full value of the Wellness Business and its Lease Portfolio

and, thereby, drive the price of the stock back up or engage in a take-private transaction.

          67.       Between January 4, 2017 and June 25, 2019, the stock price fell from $42.79 to

$1.82 per share. Market capitalization fell from $40 million to approximately $3.7 million.




{00222124.6 / 4966.001}                             34
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 35 of 55



          68.         The following chart shows the toxic effect of scheme orchestrated by Bernstein,

Heyer, Abbe (during this tenure as a director), and Giardina to drive the company into insolvency:

 Date                     Cash Realized by    Cash on Hand    Leases    Stock     Shares Issued      Market Cap17   Rockmore Note
                          Fin’g Activities:                             Price16   and Outstanding                   Prin. Balance
 December 30, 2016                    $0.00    $17,910,000         53    $42.60        18,304,881    $38,989,396        $6,500,000
 March 31, 2017                       $0.00    $11,673,000         53    $43.40        19,198,454    $41,660,645        $6,500,000
 June 30, 2017                        $0.00      $7,958,000        52    $33.00        19,565,531    $41,660,645        $6,500,000
 September 31, 2017             $6,130,000     $10,072,000         51    $27.80        26,540,690    $36,898,509        $6,500,000
 December 31, 2017                    $0.00      $6,368,000        56    $27.40        26,545,690    $35,040,310        $6,500,000
 March 31, 2018                       $0.00      $3,554,000        57    $14.40        26,634,475    $19,176,822        $6,500,000
 June 30, 2018                  $4,350,000       $4,458,000        57     $5.80        27,114,662     $7,863,251        $6,500,000
 September 31, 2018                   $0.00      $2,525,000        57     $3.00        31,919,511     $4,787,926        $6,500,000
                                                                                                18
 December 31, 2018              $2,000,000       $3,403,000        56     $3.20        1,761,802      $5,637,766        $6,500,000
 March 31, 2019                       $0.00      $3,312,000        55     $2.40         1,941,341     $4,659,218        $6,500,000
 June 25, 2019                        $0.00      $3,312,000        55     $1.89        1,941,34119    $3,669,134        $6,500,000


          69.         During this period, Bernstein, Heyer, Abbe, and Giardina purchased and/or were

awarded stock, warrants for the issuance of stock, and/or options at prices that were artificially

depressed by way of the self-interested actions described above.

          70.         Engaging in a take-private transaction of the Wellness Business, or full recognition

of value of the Lease Portfolio, would drive up the stock price and the value of the stock and other

securities (i.e., warrants) obtained by Bernstein, Abbe, Heyer, and Giardina at artificially

depressed prices.

                       V.        DUTIES OF THE INTERESTED DIRECTORS

     A. Fiduciary Duties

          71.         Bernstein, Giardina, Heyer, and Abbe (during his tenure as a director), because of

their positions of control and authority as directors and/or officers of the Company, were able to

and did, directly and/or indirectly, exercise control over the wrongful acts complained of herein.



16
         Adjusted for 20-to-1 reverse split effective February 22, 2019.
17
         18,304,881 shares issued and outstanding as of December 31, 2016. 26,545,690 shares issued and outstanding
as of December 31, 2017. 1,761,802 shares issued and outstanding as of December 31, 2018.
18
         20-for-1 reverse split.
19
         Last reported as of March 31, 2019.


{00222124.6 / 4966.001}                                           35
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 36 of 55



By reasons of their positions as officers and/or directors and fiduciaries and because of their ability

to control the business and corporate affairs of the Company, the foregoing directors owed to the

Company and its stockholders the fiduciary obligations of loyalty, trust good faith, candor, and

due care and were required to do the utmost to control and manage the affairs of the Company in

a fair, just, honest, and equitable manner. The foregoing directors were required to act in

furtherance of the best interest of the Company and its stockholders so as to benefit all stockholders

equally, and not in furtherance of their own personal interests or benefit.

          72.       Each officer and director of the Company owes to the Company and its stockholders

the fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, and the highest obligations of

fair dealing. In addition, as officers and/or directors of a publicly held company, Bernstein,

Giardina, Heyer, and Abbe (during his tenure as a director) had and have a duty of candor; i.e. to

promptly disseminate accurate and truthful information regarding the Company’s operations,

finances, performance, management, projections, and forecasts so that the market price of the

Company’s stock would be based on truthful and accurate information and that the Company’s

shareholders would be appropriately informed thereof.

          73.       In failing to fulfill these duties, Bernstein, Giardina, Heyer, and Abbe (during his

tenure as a director) repeatedly and continuously, throughout the Relevant Period, made material

misstatements of fact regarding the independence of Abbe, the false and misleading impairment

of the Company’s goodwill, and commitments that it did not place the self-dealing transactions

above the interests of shareholders.

          74.       Specifically, in the Company’s filings with the SEC, press releases, investor

presentations and other public documents, Bernstein, Giardina, Heyer, and Abbe (during his tenure




{00222124.6 / 4966.001}                              36
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 37 of 55



as a director) misrepresented and omitted, or caused other officers of the Company to misrepresent

and omit, material information in breach of their fiduciary duty of disclosure regarding:

                a.        the misleading nature of the goodwill recognized as a result of the merger;

                b.        the Goodwill Impairment; and

                c.        the interest they had in artificially depressing the stock price before full
                          application of the Lease ASU; and

                d.        their individual interests in furthering and continuing their co-investment
                          activities over the interests of the Company.

          75.        Material facts have now been disclosed regarding the Company’s materially

misleading statements during the Relevant Period.

     B. Control Access and Supervision

          76.        Bernstein, Giardina, Heyer, and Abbe (during his tenure as a director), because of

their positions of control and authority as officers and/or directors of the Company, were able to,

and did, directly and/or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various misleading public statements disseminated by the Company.

          77.        Because of their advisory, executive, managerial and directorial positions, each of

Bernstein, Giardina, Heyer, and Abbe (during his tenure as a director), had access to positive, non-

public, and material information about the value of the Company’s Wellness Business and Lease

Portfolio and had a duty to refrain from misrepresenting the values of those assets while holding

an interest in or controlling the Rockmore Note that was secured by those assets.

          78.        During the Relevant Period until Abbe’s resignation as director in December 2018,

Bernstein, Heyer, Giardina, and Abbe were each the agent of each other and of the Company, and

were at all times acting within the course and scope of such agency.




{00222124.6 / 4966.001}                                37
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 38 of 55



          79.       After Abbe’s resignation in December 2018, Bernstein, Heyer, and Giardina

continued to each be the agent of each other and of the Company, and were at all times acting

within the course and scope of such agency.

     C. Reasonable and Prudent Supervision

          80.       To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices and

controls of the business and financial affairs of the Company. By virtue of such duties, Bernstein,

Giardina, Heyer, and Abbe (during his tenure as a director) were required to, among other things:

                a. ensure that the Company complied with applicable legal obligations, requirements

                    and regulations, including an appropriate transition to compliance with the Lease

                    ASU, with adequate disclosures, so as to disseminate truthful and accurate

                    statements to the investing public;

                b. conduct the affairs of the Company in an efficient, business-like manner so as to

                    make it possible to provide the highest quality performance of its business, to avoid

                    wasting the Company’s assets, and to maximize the value of the Company’s stock;

                c. ensure that the Company was operated in a diligent, honest and prudent manner in

                    compliance with applicable laws, rules and regulations;

                d. properly and accurately guide investors and analysts as to the true financial

                    condition of the Company, including making accurate statements and disclosures

                    about the Company’s operations and financial results;

          81.       Bernstein, Giardina, Heyer, and Abbe (during his tenure as a director) breached

their fiduciary duty of loyalty and good faith by knowingly, recklessly, and negligently engaging

in toxic financing transactions resulting in massive dilution to stockholders, thereby causing a

precipitous decline in the Company’s stock price and market capitalization, wasting and


{00222124.6 / 4966.001}                              38
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 39 of 55



mismanaging the proceeds of those toxic financing transactions, failing to pay down any portion

of the principal of the Rockmore Note, declining to early adopt the Lease ASU, improperly failing

to transition to the Lease ASU in a way that accurately reflected the “right-to-use” value of the

Lease Portfolio, and booking a goodwill impairment of $19 million as of March 31, 2018,

otherwise mismanaging the Company so as to drive the market capitalization to decline below the

principal balance of the Rockmore Note, attempting to declare a default under the Rockmore Note

as of May 1, 2019, and entering into agreements to convert $3 million of the balance of the

Rockmore Note in to common stock and warrants for the issuance of common stock at artificially

deflated prices. These actions resulted in no compelling benefit to stock holders to justify the cost

of dilution.

                                       VI.    DEMAND FUTILITY

          82.       A director’s personal financial interest attributable to business interests over which

an interested person has substantial influence gives rise to an inference under Delaware law that

such a director cannot act independently from the interested person. See, e.g., Marchand v.

Barnhill, No. 533, 2018, 2019 WL 2509617, at *11 (Del. June 18, 2019) (“[Delaware] law has

recognized that deep and longstanding friendships are meaningful to human beings and that any

realistic consideration of the question of independence must give weight to these important

relationships and their natural effect on the ability of the parties to act impartially toward each

other”); Delaware Cty. Employees Ret. Fund v. Sanchez, 124 A.3d 1017, 1020 (Del. 2015).

          83.       Demand to the Board of Directors to commence an action against Bernstein, Heyer,

and Giardina concerning the matters alleged herein would be futile because of the long-standing

financial relationships between Bernstein, Heyer, and Giardina (who represent the majority of the

board as now constituted). Demand futility is further shown by the longstanding, and ongoing,

financial (and, likely, personal) relationships between Bernstein, Giardina, and Abbe.


{00222124.6 / 4966.001}                               39
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 40 of 55



          84.       Demand futility is further proven here by the longstanding relationship between

Bernstein and Daly in connection with their control and participation in the Rockmore Note. In

2017 Rockmore, controlled at all times by Bernstein, purported to assign the Rockmore Note to

B3D for no or insufficient consideration. At that time, Bernstein and Daly were equal members of

B3D with Bernstein authorized to act as the “Controlling Director” of B3D. On April 29, 2019,

Bernstein purported to transfer to Daly his interest in B3D for no or insufficient consideration.

          85.       On June 27, 2019, the Company reported that it was in discussions to convert up to

$3 million of the balance of the Rockmore Note into common stock, which is currently trading at

the artificially depressed price of $1.82 per share. Imputing the estimated value of the Wellness

Business to the number of shares common stock issued and outstanding, the true value of the stock

should be somewhere between $10 to $40 per share.

          86.       By these transactions Bernstein and Daly are beholden to each other. Bernstein now

has an expectation of receiving compensation from Daly in exchange for the transfer of Bernstein’s

interest in B3D to Daly. Daly has an expectation that Bernstein and Heyer and Giardina will

ultimately cause the Company to convert the Rockmore Note into common stock at depressed

prices and then drive up the stock.20 Therefore, none of Bernstein’s actions concerning the

Rockmore Note qualify as disinterested. Daly’s actions constitute aiding and abetting a breach of

fiduciary duty.

          87.       The actions of the Company in connection with prior proceedings in this action

further establish demand futility. On April 24, 2019, Plaintiffs made an application before the Hon.

Louis L. Stanton, U.S.D.J., for a temporary restraining order to enjoin Bernstein or anyone acting

in concert with him from declaring a default under the Rockmore Note. Because a default under


20
   This would permit Bernstein and Daly to obtain for themselves the value of the Wellness business without paying
fair value for that asset. See e.g., Ex. H.


{00222124.6 / 4966.001}                                40
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 41 of 55



the Rockmore Note could lead to a possible foreclosure of the Company’s Lease Portfolio, the

Company necessarily has a strong interest in avoiding any default under the Rockmore Note.

          88.       Notwithstanding the Company’s substantial interest in avoiding a default under the

Rockmore Note, the Company and Bernstein appeared by counsel to oppose Plaintiff’s application

for a temporary restraining order to enjoin the declaration of a default. The Company opposed the

application because it is utterly dominated by Bernstein, Giardina, and Heyer. Accordingly,

demand on the Board of Directors would be futile.

VII.      SECURITIES VIOLATIONS BY BERNSTEIN, GIARDINA, ABBE, AND DALY

          89.       In their capacity as members of the Audit Committee, Bernstein and Giardina,

together with the other Interested Directors at the time, Heyer and Abbe, caused the Company to

falsely misstate the goodwill of the Company as zero while failing to recharacterize any portion of

the goodwill as a “right-to-use” asset on the Company’s balance sheet, beginning with the Form

10-Q filed for the first quarter of 2018.

          90.       These misstatements are material as they resulted in an $18 million charge effective

as of March 31, 2018 when the Company’s market capitalization was $19 million.

          91.       The Company relied on Bernstein and Giardina to truthfully and accurately report

its financial condition in reports filed with the SEC and released to investors so that the Company’s

stock price would be maximized for the benefit of all shareholders.

          92.       Bernstein and Giardina acted with scienter because they had both the motive to

commit fraud and the opportunity to do so. The acquisition of control over the highly valuable

Wellness Business, and its Lease Portfolio, a few years before the Lease ASU standards became

mandatory presented an opportunity to use accounting schemes to depress artificially the share

price of the Company. Bernstein was motivated to use accounting misstatements to drive down

the share price because he directly or indirectly controlled the Rockmore Note and the security


{00222124.6 / 4966.001}                              41
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 42 of 55



interest over the Wellness Business and its Lease Portfolio. Driving down the market capitalization

of the Company to an amount below the principal balance of the Rockmore Note would position

Bernstein and Daly to obtain the majority of the value of the Wellness Business for themselves,

either by foreclosure or conversion of the Rockmore Debt into a majority of the common stock of

the Company.

          93.       Bernstein’s and Giardina’s statements caused loss to the Company by driving down

its share price by more than 95%. During this time, the Company issued common stock, convertible

notes, and other securities to Calm, Inc., the Interested Defendants, and others at artificially

depressed prices. Had the Interested Defendants truthfully and accurately reported the goodwill or

otherwise transitioned to the Lease ASU, the Company would have realized substantially more

proceeds from its financing activities during the Relevant Period.

                                       VIII.    COUNT I

             Breach of Fiduciary Duty against Bernstein, Heyer, Giardina, and
        Abbe (until Abbe’s resignation from the Board of Directors in December 2018)

          94.       Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          95.       As directors of the Company, Bernstein, Heyer, Giardina, and Abbe owed to the

Company the fiduciary duties of loyalty, good faith, candor, and due care.

          96.       As detailed in full above, in connection with the conduct alleged herein, Bernstein,

Heyer, Giardina, and Abbe breached their fiduciary duties of loyalty, good faith, candor, and due

care by, inter alia, (i) falsely, deceptively, and misleadingly characterizing a substantial portion of

the value of the Lease Portfolio as goodwill or otherwise failing to recognize or disclose the value

of the Lease Portfolio; (ii) entering into unnecessary or wasteful financing transactions, including

the 2017 Equity Offering, the Convertible Notes, and the Goodwill Impairment, with the motive



{00222124.6 / 4966.001}                              42
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 43 of 55



and opportunity to artificially depress the price of the Company’s stock and market capitalization;

and (iii) wasting and/or otherwise failing to adequately supervise the application of proceeds from

interested financing activities by allowing the Company to fail to pay any principal due under the

Rockmore Note, all with no compelling benefit to stockholders for the costs of dilution and other

negative effects caused by those transactions.

          97.       The foregoing breaches of fiduciary duty proximately caused damage to the

Company.

                                        IX.     COUNT II

                              Breach of Fiduciary Duty against Bernstein,
                                Heyer, and Giardina for 2019 conduct

          98.       Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          99.       As directors of the Company during 2019, Bernstein, Heyer, and Giardina owed to

the Company the fiduciary duties of loyalty, good faith, candor, and due care.

          100.      As detailed in full above, in connection with the conduct alleged herein, Bernstein,

Heyer, and Giardina breached their fiduciary duties of loyalty, good faith, candor, and due care

by, inter alia, (i) deceptively engineering a default under the Rockmore Note; (ii) entering into and

selectively disclosing agreements to early convert the debt evidences by the Convertible Notes;

(iii) seeking to convert $3 million of the indebtedness evidenced under the Rockmore Note into

common stock and other securities at artificially depressed prices; and (iv) entering to highly

dilutive and self-interest amendments to the Rockmore Note, the Company’s Series A and B

warrants, and other agreements, all with no compelling benefit to stockholders to justify the cost

of dilution and other effects of those transactions.




{00222124.6 / 4966.001}                              43
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 44 of 55



          101.      The foregoing breaches of fiduciary duty proximately caused damage to the

Company.

                                         X.    COUNT III

                 Corporate Waste against the Bernstein, Giardina, Heyer, and Abbe

          102.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          103.      Bernstein, Giardina, Heyer, and Abbe (until his resignation from the Board in

December 2018) breached their fiduciary duties of loyalty by failing to properly supervise and

monitor the Company by allowing the Company to engage in an illegal, unethical and improper

course of conduct.

          104.      As a result of the illicit course of conduct and breaches of fiduciary duty by

Bernstein, Giardina, Heyer, and Abbe (until his resignation from the Board in December 2018),

the Company has wasted valuable corporate assets through payments of compensation to

Bernstein, Giardina, Heyer, and Abbe (until his resignation from the Board in December 2018)

because the Company has incurred significant potential liability for legal costs, penalties, fines,

and/or legal fees in connection with the defense of the unlawful course of conduct complained of

herein.

          105.      In addition, the Company has wasted valuable corporate assets by paying interest

at an exorbitant rate on the Rockmore Note and failing to make any payment of interest.

          106.      In addition, Bernstein, Giardina, and Heyer have caused the Company to waste

valuable corporate assets by agreeing to increase the principal due and owing on the Rockmore

Note, despite not having received any additional funds from B3D.

          107.      Additionally, the failure of Bernstein, Heyer, Giardina, and Abbe (until his

departure from the board in December 2018) to implement adequate internal controls to detect and


{00222124.6 / 4966.001}                              44
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 45 of 55



prevent the misleading statements regarding the Company’s goodwill and bad faith transition to

the Lease ASU has caused the Company to suffer a severe depression of its share price.

          108.      As a result of the misconduct alleged herein, Bernstein, Heyer, Giardina, and Abbe

(for conduct alleged until his departure from the board in December 2018) are liable to the

Company.

          109.      By reason of the foregoing, the Company was damaged.

                                        XI.    COUNT IV

                   Unjust Enrichment against Bernstein, Daly, Rockmore and B3D

          110.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          111.      By way of the foregoing, Bernstein, Daly, Rockmore and B3D have been enriched

by, inter alia, the advancement of cash compensation, equity compensation, and other benefits as

described above, including the actions of Bernstein, Giardina, Heyer, and Abbe (during this tenure

as director) causing the stock price of the Company to fall precipitously, thereby positioning

Bernstein, Daly, and B3D to obtain for themselves (by foreclosure of the security interest,

conversion into common stock, a take-private transaction, or otherwise) substantially all of the

value of the Wellness Business, including the Lease Portfolio, without paying fair consideration.

          112.      Bernstein, Daly, and B3D have failed to compensate the Company for the benefits

advanced.

          113.      It is contrary to equity and good conscience to allow Bernstein, Daly, Rockmore,

and/or B3D to retain the benefits at the expense of the Company and its stockholders.

          114.      By way of the foregoing, the Company is entitled to recovery of all amounts by

which Bernstein, Daly, Rockmore, and B3D have been unjustly enriched.




{00222124.6 / 4966.001}                              45
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 46 of 55



                                       XII.     COUNT V

             Faithless Servant Doctrine against Bernstein, Heyer, Giardina, and
       Abbe (for conduct alleged until his departure from the board in December 2018)

          115.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          116.      Each of Bernstein, Heyer, Giardina, and Abbe (during his tenure as director) acted

in the capacity of agents for the Company and, therefore, each of the Interested Directors owed a

duty of loyalty and good faith to the Company.

          117.      One or more of the Interested Directors breached their duties of loyalty and good

faith by engaging in misconduct directly against the interests of the Company or otherwise

engaging in disloyal and faithless conduct that substantially violated their respective relationships

with the Company.

          118.      By way of their faithless and disloyal conduct, the Company has been damaged.

          119.      The Company is entitled to recover from Bernstein, Heyer, Giardina, and Abbe

(during his tenure as director) all compensation and benefits received by them, directly or

indirectly, in connection with their relationships with the Company.

                                      XIII.    COUNT VI

                          Aiding and Abetting against Daly, Rockmore, and B3D

          120.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          121.      By way of the foregoing, the conduct of one or more of Bernstein, Heyer, Giardina,

and Abbe (during his tenure as director) resulted in violations of the fiduciary duties owed to the

Company and the violations caused damage to the Company.




{00222124.6 / 4966.001}                              46
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 47 of 55



          122.      Daly provide substantial assistance in achievement of conduct that resulted in one

or more violations of the fiduciary duties of the Interested Directors, including but not limited to

by purporting to assume or otherwise exercising control over the Rockmore Note as more fully

described above.

          123.      Daly knew or should have known that his provision of substantial assistance would

result in violations of the fiduciary duties of one or more of the Interested Directors, or otherwise

had the motive and opportunity to provide substantial assistance towards the violation of the

fiduciary duties of one or more of the Interested Directors.

          124.       By way of the foregoing, the Company has been damaged.

                                      XIV.      COUNT VII

                             Violation of § 10(b) of the Exchange Act and
                             Rule 10b-5 Promulgated Thereunder against
                          Bernstein, Heyer, Giardina, and Abbe (for conduct
                    alleged until his departure from the board in December 2018)

          125.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          126.      During the Relevant Period,21 the Bernstein, Heyer, Giardina, and Abbe (during his

tenure as director) have carried out a plan, scheme, and course of conduct, which was intended to,

and did: (i) deceive the Company, investors, the market, and existing shareholders, as alleged

herein; and (ii) cause the Company to enter into purchases and sales of its securities at prices that

had been deflated artificially. In furtherance of this unlawful scheme, plan, and course of conduct,

Bernstein, Heyer, Giardina, and Abbe (during his tenure as director) took the actions set forth

herein, including but not limited to making, disseminating, and circulating inaccurate and



21
  The allegations against Abbe are only made for the period in which he served as a director of XSPA, except where
otherwise indicated.


{00222124.6 / 4966.001}                                47
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 48 of 55



misleading statements concerning the value of the Lease Portfolio, goodwill, and other assets

acquired in the merger, writing down the Company’s goodwill in a misleading and deceptive

manner, omitted to disclose material facts concerning the Lease Portfolio, and causing the

Company to enter into financial transactions resulting in massive dilution, thereby causing the

price of XpresSpa securities to fall by over 95%, but with no compelling benefit to stockholders

for the cost of dilution.

          127.      As specifically detailed herein, Bernstein, Heyer, Giardina, and Abbe (during his

tenure as director), in violation of §10(b) and Rule 10b-5: (i) employed devices, schemes, and

artifices to defraud; (ii) made untrue statements of material fact and/or omitted to state material

facts necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

course of business which operated as a fraud and deceit upon the Company and in an effort to

benefit themselves at the expense of shareholders and the Company.

          128.      Bernstein, Heyer, Giardina, and Abbe (during his tenure as director), individually

and in concert, directly and indirectly, by the use, means, or instrumentalities of interstate

commerce and/or of the mail, engaged and participated in a continuous course of conduct to

conceal material information about the value of its assets, including the Lease Portfolio, and the

interests they had in artificially depressing the price of the Company’s stock.

          129.      Bernstein, Heyer, Giardina, and Abbe (during his tenure as director) employed

devices, schemes, and artifices to defraud while in possession of material adverse non-public

information and engaged in acts, practices, and a course of conduct as alleged herein in an effort

to acquire Company securities at artificially depressed prices or to provide to Rockmore, B3D,

Abbe, Heyer, Bernstein, and/or Daly opportunities to acquire stock and other securities at

artificially depressed prices. These acts included the making of, or the participation in the making




{00222124.6 / 4966.001}                             48
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 49 of 55



of, untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about the foregoing not misleading. As set forth more particularly

herein, Bernstein, Heyer, Giardina, and Abbe (during his tenure as director) further engaged in

transactions, practices, and a course of business which operated as a fraud and deceit upon the

Company, Plaintiffs, and other investors. Bernstein, Heyer, Giardina, and Abbe (during his tenure

as director) had actual knowledge of the misrepresentations and/or omissions of material facts set

forth herein, or acted with reckless disregard for the truth in that they failed to ascertain and

disclose such facts, even though such facts were available to them. The material misrepresentations

and/or omissions of Bernstein, Heyer, Giardina, and Abbe (during his tenure as director) were

made knowingly or recklessly and for the purpose and effect of concealing the truth about the

foregoing from the investing public. Bernstein, Heyer, Giardina, and Abbe (during his tenure as

director), if they did not have actual knowledge of the misrepresentations and/or omissions alleged,

were reckless in failing to obtain such knowledge by deliberately refraining from taking those steps

necessary to discover whether those statements were false or misleading.

          130.      As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, Bernstein, Heyer, Giardina,

and Abbe (during his tenure as director) awarded to themselves and their acolytes compensation

and other amounts at the expense of the Company and its shareholders, the results of which caused

damage to the Company and other investors.

          131.      At the time of said misrepresentations and/or omissions, the Company reasonably

believed them to be true.

          132.      Had the Company known the truth regarding the foregoing, which was not

disclosed, the Company would not have otherwise sold stock or other securities in connection with




{00222124.6 / 4966.001}                            49
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 50 of 55



the 2017 Equity Offering, the 2018 Convertible Notes, the 2019 amendments to the Rockmore

Note, the 2019 amendments to the stock purchase agreement with Calm, and the 2019 amendments

to the Companies’ warrants, or would not have done so at the artificially depressed prices agreed

to in those transactions.

          133.      By virtue of the foregoing, Bernstein, Heyer, Giardina, and Abbe (during his tenure

as director) have violated §10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

          134.      As a direct and proximate result of Defendants’ wrongful conduct, the Company

suffered damages in connection with its respective sales of its securities.

                                      XV.     COUNT VIII

             Violation of § 20 of the Exchange Act against Bernstein, Abbe, and Daly

          135.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          136.      Within the meaning of §20(a) of the Exchange Act, as alleged herein Bernstein,

Abbe, and Daly acted as controlling persons as to the Company and the other members of the

Interested Directors. By virtue of Bernstein’s and Abbe’s positions as directors (during the period

Abbe served as a director) and by virtue of Bernstein’s and Daly’s control over, and Daly’s,

Abbe’s, and Bernstein’s financial interests in, the senior secured Rockmore Note, and their

respective stock ownership, their participation in and/or awareness of the Company’s operations,

and/or intimate knowledge of the false statements filed by the Company with the SEC and

disseminated to the investing public, Bernstein, Abbe (during his tenure as director), and Daly had

the power to influence and control, and did influence and control, directly or indirectly, the

decision making of the Company, including the content and dissemination of the various

statements which Plaintiffs allege to be false and misleading.




{00222124.6 / 4966.001}                              50
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 51 of 55



          137.      Bernstein and Abbe (during his tenure as a director) were provided with or had

unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiffs to be misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected. As of the date Daly purportedly obtained control over the Rockmore Note, he had rights

to detailed financial and other reports the Company was obligated to provide pursuant to the terms

of that instrument.

          138.      In particular, Bernstein, as Chairman of the Board of Directors, had direct and

supervisory responsibility for the operations and accounting of the Company and, therefore, is

presumed to have had the power to control or influence the particular transactions giving rise to

the securities violations as alleged herein, and exercised the same. Bernstein also had the power to

influence the affairs and conduct of the Company by way of his control over the Rockmore Note.

Daly, by way of his substantial financial participation in the Rockmore Note, and, as of April 29,

2019, purportedly control over the Rockmore Note directly or indirectly through B3D, similarly

has the power to influence the affairs and conduct of the Company.

          139.      As set forth above, one or more of Bernstein, Abbe (during this tenure as director),

Perlman, and Giardina violated §10(b) and Rule 10b-5 by their acts and/or omissions as alleged in

this First Amended Verified Shareholder Derivative Complaint.

          140.      As a direct and proximate result of Bernstein, Abbe, and Daly’s wrongful conduct,

the Company suffered damages. By virtue of their positions as controlling persons, Bernstein,

Abbe, and Daly directed, controlled, or otherwise influenced the acts and/or omission as alleged

herein and, therefore, are liable pursuant to § 20(a) of the Exchange Act.




{00222124.6 / 4966.001}                              51
Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 52 of 55
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 53 of 55




{00222124.6 / 4966.001}                 53
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 54 of 55



                                           VERIFICATION

          I, Moreton Binn, being duly sworn, declare as follows:

        I am the named plaintiff in this action. I have been the holder of common stock and
Series D Preferred Stock of XpresSpa Group, Inc. f/k/a Form Holdings Corp. (the “Company”)
continuously during the the relevant period defined in the foregoing First Amended Verified
Shareholder Derivative Complaint (the “Complaint”). I am ready, willing, and able to pursue this
action vigorously on behalf of the Company. I have reviewed the Complaint, and based on
discussions with and reliance upon counsel, and as to those facts of which I have personal
knowledge, the Complaint is true and correct to the best of my knowledge, information, and
belief.

          I declare under penalty of perjury that the foregoing is true and correct.




Dated: September __, 2019
                                                        Moreton Binn




{00222124.6 / 4966.001}                            54
          Case 1:19-cv-06122-GHW Document 64 Filed 09/10/19 Page 55 of 55



                                           VERIFICATION

          I, Marisol Binn, being duly sworn, declare as follows:

       I am the sole member of the named plaintiff, Marisol F, LLC, in this action. I have authority
to make this verification on behalf of Marisol F, LLC. Marisol F, LLC has been the holder of
common stock and/or Series D Preferred Stock of XpresSpa Group, Inc. f/k/a Form Holdings Corp.
(the “Company”) continuously during the relevant period defined in the foregoing First Amended
Verified Shareholder Derivative Complaint (the “Complaint”). Marisol F, LLC is ready, willing,
and able to pursue this action vigorously on behalf of the Company. I have reviewed the Complaint,
and based on discussions with and reliance upon counsel, and as to those facts of which I have
personal knowledge, the Complaint is true and correct to the best of my knowledge, information,
and belief.

          I declare under penalty of perjury that the foregoing is true and correct.




Dated: September __, 2019                                       MARISOL F, LLC

                                                        By:
                                                                Marisol Binn




{00222124.6 / 4966.001}                            55
